DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,310,555.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.

For example,
Instant Application No. 17/720,061
U.S. Patent No. 11,310,555
1. A method, comprising: 





1. A method, comprising: 





receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG); 

receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG); accessing EPG information stored in an EPG information portion of a memory medium of the media device; 
generating an enhanced EPG, wherein the enhanced EPG includes a reduced size video, a mini guide, a single channel guide bar, and a preview guide bar; 

generating an enhanced EPG, wherein the enhanced EPG includes a reduced size video, a mini guide, a single channel guide bar, and a preview guide bar, wherein the preview guide bar comprises supplemental information; 
and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display; 
and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display;
wherein the single channel guide bar comprises:
a second channel information block identifying a user selected station that is broadcasting the program that is currently being presented at the media device; and a plurality of second program information blocks arranged in a row adjacent to and horizontally aligned with the second channel information block; 
wherein the single channel guide bar comprises: a second channel information block identifying a user selected station that is broadcasting the program that is currently being presented at the media device; and a plurality of second program information blocks arranged in a row adjacent to and horizontally aligned with the second channel information block; 
and wherein the mini guide comprises: a plurality of first channel information blocks arranged in a first vertical column; wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters; and a plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column; wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks.

and wherein the mini guide comprises: a plurality of first channel information blocks arranged in a first vertical column, wherein a width of each of the plurality of first channel information blocks is a predefined first width, and wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters; and a plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column, wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks, wherein a width of each of the plurality of first program information blocks of the mini guide are a second predefined width, wherein the second predefined width of each of the plurality of first program information blocks is the same, and wherein each of the first program information blocks present information that identifies a program that is currently being broadcast by the station identified in the horizontally aligned and adjacent first channel information block.


Similarly Claims 2-21 correspond to claims 2-21 of the Patent. 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,440,421. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
For example,
Instant Application No. 17/720,061
U.S. Patent No. 10,440,421
1. A method, comprising:
1. A method, comprising: 
receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG); 


receiving, at a media device, a user request from a user to view presentation of an electronic program guide (EPG); accessing EPG information stored in an EPG information portion of a memory medium of the media device, wherein the EPG information identifies a plurality of programs that are scheduled for broadcast, wherein the EPG information of each program indicates one of a scheduled presentation start time and an end time of the program or the start time and a duration of the program, and wherein the EPG information of each program further identifies a station that is scheduled to present the program, wherein the station is identified using one of a station channel number and station call letters that are associated with the station; 
generating an enhanced EPG, wherein the enhanced EPG includes a reduced size video, a mini guide, a single channel guide bar, and a preview guide bar;
generating an enhanced EPG, wherein the enhanced EPG consists of a reduced size video, a mini guide, a single channel guide bar and a preview guide bar; 
and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display; 

and communicating the enhanced EPG to a display, wherein the enhanced EPG is presented to the user on the display, wherein the reduced size video presents a video portion of a program that is currently being presented at the media device when the user request to view presentation of the EPG is received, 
wherein the single channel guide bar comprises: a second channel information block identifying a user selected station that is broadcasting the program that is currently being presented at the media device; and a plurality of second program information blocks arranged in a row adjacent to and horizontally aligned with the second channel information block; and wherein the mini guide comprises: a plurality of first channel information blocks arranged in a first vertical column; wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters; and a plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column; wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks.
wherein the mini guide comprises: a plurality of first channel information blocks arranged in a first vertical column, wherein a width of each of the plurality of first channel information blocks is a predefined first width, and wherein each one of the plurality of first channel information blocks uniquely indicates one of the stations using at least one of its associated station channel number and station call letters; and a plurality of first program information blocks arranged in a second vertical column that is adjacent to the first vertical column, wherein each one of the plurality of first program information blocks is adjacent to and is horizontally aligned with one of the plurality of first channel information blocks, wherein a width of each of the plurality of first program information blocks of the mini guide are a second predefined width, wherein the second predefined width of each of the plurality of first program information blocks is the same, and wherein each of the first program information blocks present information that identifies a program that is currently being broadcast by the station identified in the horizontally aligned and adjacent first channel information block, wherein the single channel guide bar consists of: a single program information guide bar that is defined by a second channel information block and a plurality of second program information blocks arranged in a row, wherein the second channel information block identifies a user selected station that is broadcasting the program that is currently being presented at the media device, and wherein the second channel information block is the only channel information block included in the single channel guide bar; wherein the row of the plurality of second program information blocks is adjacent to and horizontally aligned with the second channel information block, wherein each of the plurality of second program information blocks identify the programs scheduled for presentation by the selected station indicated in the second channel information block, and wherein the plurality of second program information blocks are arranged in a time ordered sequence of presentation; and a time scale bar that is located adjacent to, and is located above or below, the program information guide bar, wherein the time scale bar is divided up by units of time, and wherein the preview guide bar comprises supplemental information, wherein in response to a user focusing on one of the plurality of first channel information blocks of the mini guide, the preview guide bar presents supplemental information pertaining to the focused one of the plurality of first channel information blocks of the mini guide, wherein in response to the user focusing on the channel information block of the preview guide bar, the preview guide bar presents supplemental information pertaining to the focused station, and wherein in response to the user focusing on one of the plurality of second program information blocks of the preview guide bar, the preview guide bar presents pertaining to the program that corresponds to the focused one of the plurality of second program information blocks.


Similarly Claims 2-21 correspond to claims 2-21 of the Patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Yuen US Patent No. 6,028,599, Yuen US Patent No. 6,477,705, and Yuen US Patent No. 7,996,864.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424